Citation Nr: 0703454	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to nonservice-connected death pension benefits. 

Entitlement to additional burial benefits.

Entitlement to accrued benefits on the basis of the veteran's 
pending claim of entitlement to prisoner of war status


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had recognized guerilla service from February 
1943 to September 1945.  He died in December 2002.  The 
appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 rating decision rendered by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board finds that a September 2001 statement from the 
veteran constitutes a claim of entitlement to improved 
pension benefits.  The RO did not adjudicate this claim prior 
to the veteran's death and so it remained pending and should 
be adjudicated for accrued benefits purposes.  Accordingly, 
this matter is referred to the RO or Appeals Management 
Center (AMC) for appropriate action. 

In October 2002, the veteran filed a notice of disagreement 
with an RO decision issued in August 2002 that determined 
that a substantive appeal he filed in July 2002 was untimely 
with respect to the issues of entitlement to an increased 
rating for a right foot disability and a total disability 
rating based on individual unemployability due to service-
connected disability.  The Board observes that the RO 
adjudicated these claims for accrued benefit purposes in a 
February 2004 rating decision.  Consequently, any pending 
claim as to the timeliness of the July 2002 substantive 
appeal is considered moot. 

The appellant was furnished a statement of the case in 
February 2004 that included the issue of entitlement to 
service connection for the cause of the veteran's death.  In 
June 2004, the appellant filed a substantive appeal limited 
to the issue of entitlement to nonservice-connected death 
pension benefits.  The claims folder contains no subsequent 
timely statement from the appellant addressing the cause of 
death issue notwithstanding her representative's inclusion of 
this issue in the December 2006 informal hearing 
presentation.  Therefore, the Board does not have appellate 
jurisdiction with respect to this issue.  

The issues of entitlement to additional burial benefits and 
entitlement to accrued benefits on the basis of the veteran's 
pending claim of entitlement to prisoner of war status are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran had recognized guerrilla service.


CONCLUSION OF LAW

Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A.      §§ 107, 101(2), 101(24), 107, 
1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Manning v. Principi, 16 Vet. App. 534 (2002) (citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the Court held that the Veterans Claims Assistance 
Act of 2000 (VCAA) has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the issue here on appeal.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the 
appellant's claim is not subject to the provisions of the 
VCAA.

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
nonservice-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A.        § 1521(j).  
38 U.S.C.A. § 1541(a) (West 2006).  To establish basic 
eligibility for VA nonservice-connected death pension 
benefits, in part, the veteran must have had active military, 
naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j) 
(West 2002); 38 C.F.R. §§ 3.1, 3.6 (2006).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  
"Active military, naval, and air service" includes active 
duty.  38 C.F.R. § 3.6(a) (2006).  In turn, "active duty" 
is defined as including full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(b).  The "Armed Forces" consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1 
(2006).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).  
Service as a guerrilla under prescribed circumstances is 
qualifying service for VA compensation and dependency and 
indemnity compensation benefits, but not for VA pension 
benefits.  38 C.F.R. § 3.40(c) (2006). 

A service department determination as to an individual's 
service shall be binding on VA.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

The veteran's service has been certified by the service 
department.  The veteran had recognized guerilla service from 
February 1943 to September 1945.  Persons with service in the 
recognized guerrillas are not deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  Therefore, the Board finds 
that the appellant is not eligible for the requested benefit.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

In appellant's June 2004 substantive appeal filed in 
connection with her death pension claim, she also expressed 
disagreement with the amount of burial benefits she was 
awarded pursuant to a decision of the RO issued in January 
2004.  The RO has not provided the appellant with a statement 
of the case in response to this notice of disagreement.  
Because the notice of disagreement placed this issue in 
appellate status, the matter must be remanded for the RO or 
the Appeals Management Center (AMC) to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

In appellant's October 2003 notice of disagreement, she 
disagreed with the RO's determination that there was no 
pending claim of entitlement to prisoner of war status at the 
time of the veteran's death.  Thereafter, the RO determined 
that there were other pending claims (entitlement to an 
increased rating for a right foot disability and a total 
disability rating based on individual unemployability due to 
service-connected disability) at the time of the veteran's 
death, which the RO adjudicated for accrued benefit purposes 
in a rating decision issued in February 2004.  In effect, the 
RO decided that there was no pending status claim but did not 
issue a statement of the case on the issue, which would have 
allowed the appellant to perfect an appeal of this issue to 
the Board.  The appellant was prejudiced by this inaction 
because the claims file shows that during the veteran's 
lifetime he filed a timely substantive appeal on the prisoner 
of war status claim on July 16, 2002, as it was received by 
the RO within one year of its decision denying this claim 
issued on July 18, 2001.  38 C.F.R. § 20.302(b)(1) (2006).  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following action:

The RO or the AMC should issue a 
statement of the case addressing the 
issues of entitlement to additional 
burial benefits and entitlement to 
accrued benefits on the basis of the 
veteran's pending claim of entitlement to 
prisoner of war status.  The appellant 
should be properly notified of the 
requirements to perfect an appeal with 
respect to these issues.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


